Citation Nr: 1641460	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  13-23 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the reduction of the evaluation for degenerative disease of the lumbar spine with spinal stenosis from 40 percent to 20 percent, effective October 1, 2012 was proper.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and C.J.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which reduced the evaluation for the Veteran's degenerative disease of the lumbar spine with spinal stenosis from 40 percent to 20 percent, effective October 1, 2012 (The Board notes that the rating decision stated that the reduction was effective October 1, 2011, which was in error, and subsequent rating code sheets clearly show that the reduction was effective October 1, 2012).  

A Board hearing at the local RO was held in August 2015 before the undersigned Veterans Law Judge; a hearing transcript has been associated with the record.  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management Service (VBMS) claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidence, including VA clinical records and a July 2016 VA Back (Thoracolumbar Spine) Disability Benefits Questionnaire, have been associated with the record, but have not been considered by the AOJ.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In August 2016, the Veteran's representative was afforded the opportunity to waive preliminary AOJ review of the new evidence.  In a September 2016 response, the Veteran's represented stated that the Veteran did not wish to waive AOJ review of the additional evidence and requested that this case be returned to the AOJ for adjudication.  Accordingly, the appeal must be returned to the AOJ. 

Accordingly, the case is REMANDED for the following action:

The AOJ should review the record, to specifically include all evidence received since a September 2013 supplemental statement of the case, and determine whether the benefit sought on appeal can be granted.  Unless the benefit sought is granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




